Title: From George Washington to Benjamin Lincoln, 24 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                             24 August 1781
                        
                        The detachment under your command is to march to Springfield in New Jersey by two Routes. The left Column
                            with which you will go is to be composed of the Light Troops and York Regiments (if Courtlands should get up in time) and
                            four light Feild pieces with the Baggage of these Corps. The right Column is to consist of the park of Artillery— O’dnance
                            Stores—The Quarter Masters and Commissary’s Stores—The Baggage of the Staff—The Cloathing—Boats and other things—covered by
                            Colonel Olneys Regt and the Corps of Sappers and Miners.
                        The left Column will march on the
                        25th—within three miles of Paramus.
                        26th two Miles below Acquaquenack Bridge.
                        27th to Springfeild.
                        The Right Column will march the same day three miles beyond Sufferens.
                        26th 5 miles beyond Pompton on the Road to the two Bridges at the Fork of Passaic.
                        27th Back of the Mountain to Chatham. In these positions the whole will halt till further Orders.
                        The Jersey Troops and Hazens Regt to be put in condition to march the moment you arrive at Springfeild. 
                        When the march is to commence from Springfeild the following will be the Route and distances.
                        To Bound Brook
                        Rocky Hill
                        Trenton—
                        And when our destination is no longer a secret you will send forward an Officer of activity and resource to
                            Trenton to arrange matters for passing the covered and such other Waggons as the Quarter Master General shall think
                            necessary over the River, as also the Artillery and such of the Ordnance Stores as Genl Knox or the Officer commanding it
                            may chuse to send to the Head of Elk by Land—The troops—common Baggage and other things are to go by Water, if the means
                            of transportation can be provided, but as this is scarcely to be expected, a due proportion of what is provided must be
                            allotted to the French Army.
                        The Troops, Baggage and Stores which go by Water are not to halt at Philada but proceed immediately to
                            Christiana Bridge or as near to it as circumstances will admit, nor is there to be a moments unnecessary delay of any
                            thing that moves by land to the Head of Elk. The success of our enterprise depends upon the celerity of our
                            movements—delay therefore may be ruinous to it.
                        I do not hesitate in giving it as my opinion that every Horse and Ox should be swam over the Delaware. A few
                            Boats above and below the place they are made to enter the River, to give them a proper direction, will remove all
                            difficulty and greatly facilitate the passage across.
                        Given at King’s Ferry this 24th of August 1781.
                        
                            Go: Washington
                        
                    